     Case 2:20-cv-01617-MCE-AC Document 12 Filed 04/12/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    NIKISHA LENOIR and DONTE                      No. 2:20-cv-01617-MCE-AC
      CASEY, individuals,
12
                         Plaintiffs,
13                                                  ORDER GRANTING MOTION TO SET
             v.                                     ASIDE DEFAULT PURSUANT TO FED. R.
14                                                  CIV. P. 55(C)
      FCA US, LLC, A Delaware Limited
15    Liability Company; and DOES 1
      through 20, inclusive,
16
                         Defendants.
17

18
            Having considered the Motion of Defendant FCA US LLC (“FCA”) to set aside the
19
     default taken against it by Plaintiffs, given Plaintiff’s Notice of Non Opposition (ECF No.
20
     10) thereto, and good cause appearing, Defendant’s Motion to Set Aside Entry of Default
21
     (ECF No. 8) GRANTED.
22
            FCA is directed to file an answer or a motion pursuant to Rule 12 of the Federal
23
     Rules of Civil Procedure not later than thirty (30) days after the date this Order is
24
     electronically filed.
25
            IT IS SO ORDERED.
26
     DATED: April 12, 2021
27

28
                                                    1
